Citation Nr: 0508685	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  98-02 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for residuals of 
recurrent right ovarian cysts, status post right salpingo-
oophorectomy.

3.  Entitlement to an initial compensable disability rating 
for status post appendectomy scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1981.

The instant appeal arose from an October 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim for 
service connection for lumbosacral strain and ovarian cysts 
and granted a claim for service connection for status post 
appendectomy scar and assigned a noncompensable disability 
evaluation.

The Board of Veterans' Appeals (Board) notes that the veteran 
initiated appeals as to several other issues addressed in the 
October 1997 rating decision.  However, in her February 1998 
substantive appeal the veteran withdrew her appeal as regards 
service connection for residuals of a right thenar eminence 
injury.  In addition, the issues of a higher initial 
evaluation for residuals of a septorhinoplasty and residuals 
of a tonsillectomy were denied in a January 2001 Board 
decision.  Finally, the issue of entitlement to service 
connection for a disorder manifested by recurrent urinary 
tract infections was granted in a September 2004 rating 
decision.  That decision is considered a full grant of the 
benefit sought as to that disorder, so it will not be 
addressed herein.

The issues remaining on appeal were remanded by the Board in 
January 2001 for further development and for due process 
reasons.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that any current 
low back disorder is not related to service.

2.  The preponderance of the evidence shows that any 
residuals of recurrent right ovarian cysts, status post right 
salpingo-oophorectomy, are not related to service.

3.  The veteran's service-connected status post appendectomy 
scar is manifested by no clinical findings of any 
disfigurement, pain, adhesions, ulceration, or loss of 
function and no significant current subjective complaints.


CONCLUSIONS OF LAW

1.  A low back disorder and residuals of recurrent right 
ovarian cysts, status post right salpingo-oophorectomy, were 
not incurred in or aggravated by the appellant's active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

2.  The criteria for an initial compensable rating for the 
service-connected appendectomy scar have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2004); 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the veteran was provided proper VCAA 
notice with respect to this case.  The veteran was provided 
with a VCAA letter dated October 23, 2002.  That letter 
provided content complying notice to the claimant regarding 
what information and evidence was needed to substantiate her 
service connection claims, as well as what information and 
evidence must be submitted by her, and what information and 
evidence would be obtained by VA.  The letter advised her 
what evidence was needed to establish entitlement to service 
connected compensation benefits.  The letter advised her that 
VA would attempt to get any relevant federal evidence as well 
as any private medical evidence which she identified and 
informed him that she needed to provide enough information 
about her records so that they could be requested.  Further, 
the September 2004 supplemental statement of the case 
provided her with the regulations relevant to the VCAA and 
the January 2001 Board remand provided her with the 
appropriate law.  In addition, with regard to the initial 
evaluation claim, the November 1997 statement of the case 
advised the veteran that evidence of tender and painful 
scarring would warrant a higher evaluation.

With regard to the fourth element of notice, the Board notes 
that VA has not literally requested the veteran to provide 
"any evidence in [her] possession" that pertains to her 
claim.  However, as a practical matter, she has been fully 
notified of the need to provide such evidence.  As noted 
above, the VCAA notice and other development letters of 
record informed the veteran of her and VA's respective 
responsibilities in obtaining evidence, and notified her that 
she was ultimately responsible for providing the information 
and evidence to support her claims.  Given this 
correspondence, and the fact that the veteran has actually 
submitted evidence in her possession during the course of 
this appeal, it is untenable that the veteran would have 
refrained from submitting any other relevant evidence she 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in her possession, and that the Board may 
proceed to an appellate decision without risk of prejudice.  
See also VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) 
(holding that the Court's statement in Pelegrini, to the 
effect that 38 U.S.C.A. §§  U.S.C.A. § 5103(a) and 
38 U.S.C.A. §§  C.F.R. § 3.159(b)(1) require VA to include 
this fourth element as part of its VCAA notice, is obiter 
dictum and not binding on VA).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 U.S.C.A. §§  C.F.R. § 20.1102 (harmless error).  In this 
case, because each of the four content requirements of VCAA 
notice have been fully satisfied, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.  

With respect to the VA's duty to assist, the veteran has 
provided written statements supporting her contentions.  VA 
has also developed VA treatment records and private treatment 
records.  VA has attempted to develop all private treatment 
records noted by the veteran.

VA has also made numerous attempts to develop the veteran's 
service medical records.  The veteran has provided some 
service medical records and some additional service medical 
records have been developed by the RO; however, the service 
medical records appear to be incomplete despite numerous 
requests from the RO.  The veteran was informed in an October 
17, 1997, letter of alternative ways to support her claims, 
including the submission of statements from service comrades 
with personal knowledge of her claimed disorders.  The Board 
recognizes that there is a heightened obligation to assist 
the appellant in the development of her case, a heightened 
obligation to explain findings and conclusions, and an 
obligation to consider carefully the benefit of the doubt 
rule in cases such as this where records are presumed to have 
been or were destroyed while the file was in the possession 
of the government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

The veteran has not identified any additional pertinent 
evidence.  The Board is not aware of a basis for speculating 
that relevant evidence exists that VA has not obtained or 
attempted to obtain.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. §§  U.S.C.A. § 5103A(d)(1).  Two 
examinations have been provided in connection with the 
initial rating claim.  With regard to the service connection 
claims, the veteran has been examined by VA, although medical 
nexus opinions were not provided.  However, further medical 
examination or opinion is not necessary because, as explained 
in detail below, the evidence of record does not indicate 
that a low back disorder or residuals of recurrent right 
ovarian cysts, status post right salpingo-oophorectomy, may 
be associated with her active service.  38 U.S.C.A. 
§§  U.S.C.A. § 5103A(d)(2)(B) (West 2002).  

In the circumstances of this case, additional efforts to 
assist or notify her in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran.  Rather, the Board's analysis will focus 
specifically on what the evidence shows, or does not show, on 
this claim. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. §§  U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Low back disorder

Service connection requires evidence that a disease or 
disorder was incurred in or aggravated during service or that 
the disease or disorder is otherwise attributable to service.  
38 U.S.C.A. §§  U.S.C.A. § 1131 (West 2002).  If a disability 
is not shown to be chronic during service, service connection 
may nevertheless be granted when there is continuity of 
symptomatology post-service.  38 U.S.C.A. §§  C.F.R. 
§ 3.303(b) (2003).  Service connection may also be granted 
for disease or disability, which is diagnosed after discharge 
from service, when all of the evidence establishes that such 
disease, or disability was incurred during service.  
38 U.S.C.A. §§  C.F.R. § 3.303(d) (2003).  

The veteran has reported that she injured her back in service 
when she was seven months pregnant and that this injury was 
the cause of her subsequent back problems.  A November 1997 
written statement from the veteran's husband reported that 
she was treated for her back in service and that she 
currently takes pain medication for her back.  A November 
1997 statement from P.H.L. reported that she worked with the 
appellant and that she was a patient on the ward when the 
appellant injured her back.  She reported that a patient fell 
on the appellant when she was seven months pregnant and that 
she heard the appellant call for help and she called a family 
practice resident to come assist the appellant.  She reported 
that the appellant was placed on bedrest and given medication 
for back spasms.

Service medical records provided by the veteran show that she 
was treated for low back pain several days before she 
delivered her first child in early October 1980.  A September 
27, 1980 record noted "[h]as had back troubles previously."

Post-service medical evidence includes private treatment 
records which include an October 1985 treatment record which 
noted complaints of low back pain with nodules in the 
subcutaneous tissue above the iliac crest; a June 1991 
treatment record which noted that she reported pain in the 
low back since April 1991 which began with lifting and moving 
patients as part of her work as a nurse; a July 1992 
treatment record notes treatment for back pain after she fell 
chasing her dog; and a July 1996 treatment record which noted 
complaints of back pain after hitting a parked car.

A February 1998 VA X-ray report gave an impression of disc 
disease at the lumbosacral junction in connection with a 
March 1998 VA examination report which diagnosed degenerative 
disc disease of the lumbosacral spine.  Her range of motion 
was normal, although it was accompanied by discomfort.  A 
September 2002 pain consultation report gave an impression of 
left greater than right lumbar spondylosis without 
myelopathy.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the clear preponderance of the evidence is 
against the claim and the appeal will be denied.  This is so 
because there is no probative and competent medical opinion 
of record to relate any current low back disorder to service.  
The veteran is competent to report that she has had back 
problems for many years.  In addition, the record reveals 
that she has had medical training in that she is a nurse.  
However, the Board finds that her opinions as to the etiology 
of her current back disorder are not probative as the record 
reveals no indication that she has special knowledge 
regarding orthopedics.  See Black v. Brown, 10 Vet. App. 279, 
284 (1997) (opinion of veteran's wife, a nurse, was not 
probative because, while medically trained, she gave no 
indication that she had special knowledge regarding 
cardiology).

Further, the Board finds that the preponderance of the 
medical evidence shows that the veteran had no chronic 
disability of the low back during service, and no low back 
disorder of any kind for several years thereafter.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim, and in fact 
may constitute clear and convincing evidence against the 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

It is also apparent that the veteran has a significant 
history of post-service back trauma, as the result of on-the-
job accidents, a car accident, and an accident involving her 
pet.  There is no notation of injuries in the service medical 
records.  The Board acknowledges the veteran's reports of an 
injury in service and that she related this incident to her 
husband and co-worker; however, the service medical records 
only indicate a history of back pain.  Given the initial mild 
diagnosis and the apparent lack of follow-up treatment for 
several years after service, the injury reported by the 
veteran is shown by the medical evidence of record to have 
been acute and transitory.  That is, based on the medical 
evidence, the Board is unable to conclude that the veteran 
had a chronic low back disability during service, or that she 
had continuity of low back symptomatology following service.  
See 38 U.S.C.A. §§  C.F.R. § 3.303(b) (2004).  While a VA 
examination in 1998 diagnosed degenerative disc disease of 
the lumbosacral spine, the existence of intercurrent on-the-
job, car, and pet-related accident injuries between discharge 
from service and 1998 render the possibility that any post-
service disability of the low back was a residual of the in-
service back complaints even more remote.

For these reasons, the Board finds that service connection 
for a low back disorder is not warranted.  The preponderance 
of the evidence is against a claim for service connection for 
a low back disorder. 

Residuals of recurrent right ovarian cysts, status post right 
salpingo-oophorectomy

The veteran reported during her March 1998 VA examination 
that while in service she used an intrauterine device 
containing progesterone as a contraceptive.  She asserts that 
this device led to cysts in her right ovary and fertility 
problems as a result thereof.  She reported that she had 
ovarian pain caused by the cysts before and after her two 
pregnancies.  Available service medical records are silent as 
to ovarian cysts.

A June 1983 private medical treatment record assessed 
probable ovulatory pain.  Private medical records show that 
she underwent a hysterectomy with simultaneous removal of her 
right ovary in November 1984.  The operative report noted "a 
history of recurrent right ovarian cyst and right lower 
quadrant pain for the past three months."

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the clear preponderance of the evidence is 
against the claim and the appeal will be denied.  This is so 
because there is no probative and competent medical opinion 
of record to relate any current disability or the removal of 
the right ovary to service.  The veteran is competent to 
report that she has had right quadrant pain for many years; 
however, her opinions as to the etiology of her ovarian cysts 
are not probative as the record reveals no indication that 
she has special knowledge regarding gynecology.
 
Further, the Board finds that the preponderance of the 
medical evidence shows that the veteran had no chronic 
disability of the right ovary during service, and no ovarian 
disorder of any kind for many years thereafter.  Based on the 
medical evidence, the Board is unable to conclude that the 
veteran had a chronic ovarian disorder during service, or 
that she had continuity of ovarian problems following 
service.  See 38 U.S.C.A. §§  C.F.R. § 3.303(b) (2004).  For 
these reasons, the Board finds that service connection for 
residuals of recurrent right ovarian cysts, status post right 
salpingo-oophorectomy, is not warranted.  The preponderance 
of the evidence is against a claim for service connection for 
residuals of recurrent right ovarian cysts, status post right 
salpingo-oophorectomy. 

Appendectomy scar

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the 
veteran is appealing the initial assignment of her disability 
rating, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
disability ratings to the present. See Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).  

Review of the service medical record reveals that the 
appellant underwent surgery to remove her appendix in 
September 1980.  The medical record reveals no complications 
as a result of that surgery.  It also shows that she 
delivered a child a week after the surgery.  The veteran and 
her husband, however, have reported that after the delivery 
the veteran complained of right-sided pain and her incision 
opened up and released a green, foul-smelling discharge.  
With antibiotics and further dressings the wound healed.

The appellant and her husband report that the appendectomy 
scar is disfiguring and that she is unable to wear a bikini.  
Her husband also contends that she has painful adhesions as a 
result of the appendectomy.  

Review of the appellant's records since the 1980 surgery 
reveal no evidence that the appellant ever complained of, or 
was treated for, any problem with the appendectomy scar.  A 
1981 medical record noted that the scar was tender to the 
touch.  However, during her November 1984 hospitalization for 
her hysterectomy, it was noted that she had a "well healed 
Rocky Davis incision" and that her abdomen was nontender on 
deep palpation.

During a March 1998 VA examination, the veteran reported a 
constant, dull ache in the area of the scar.  The examiner 
noted a five centimeter appendectomy scar that was "very 
well-healed" and "quite normal" despite a small depression 
in the upper part of the scar measuring one centimeter deep 
by one and one-half centimeters long.  There were no hernias 
within the scar.

A September 2004 VA scars examination noted that the veteran 
denied "having any problems with the scar at all" other 
than her belief that it was "slightly unsightly."  Physical 
examination revealed a three centimeter by one-half 
centimeter scar with no pain on examination; no adherence to 
underlying tissue; no scaliness; no atrophy; no depression; 
no ulcerations; no keloid formation; and no edema.  It was 
described as very stable, slightly shiny, not deep, very 
superficial, normal color and "certainly not disfiguring."

A 10 percent rating is warranted for a superficial scar that 
is tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002).  Effective August 30, 
2002, the regulation governing evaluation of scars was 
revised.  67 Fed. Reg. 49590 (2002).  The new version of 
Diagnostic Code 7804 similarly provides that a 10 percent 
rating is assigned for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  
There are other new scar codes, such as new Code 7801, which 
provides a 10 percent rating for scars other than of the 
head, face, or neck that are deep or cause limited motion, 
and that exceed 6 square inches (39 square centimeters); and 
new Code 7802, which provides a 10 percent rating for 
superficial scars that do not cause limited motion and that 
exceed 144 square inches (or 929 square centimeters).  The 
Board notes that the regulations pertaining to disfiguring 
scars apply only to the head, face, and neck, not the 
abdomen.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2004); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  

While the veteran has claimed in the past that she has 
discomfort and adhesions from the old appendectomy, such is 
not shown by the medical evidence including the 1998 and 2004 
VA examinations.  Likewise, the veteran's contentions that 
the scar is disfiguring are not supported by the medical 
evidence.  Those examinations only showed an appendectomy 
scar which was superficial, well-healed, non-tender, non-
adherent, and non-disfiguring.  The scar was at most five 
centimeters long and no more than one-half centimeter wide.  
The examinations and other medical evidence since the veteran 
initiated this claim shows no functional impairment 
attributable to the old appendectomy scar.  Given this 
evidence, the appendectomy scar is not compensable under any 
of the old or new scar rating codes, and the current 
noncompensable rating is proper.  38 C.F.R. § 4.31.  As the 
preponderance of the evidence is against the claim for a 
higher rating, the benefit-of-the-doubt rule is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Claims for entitlement to service connection for a low back 
disorder and residuals of recurrent right ovarian cysts, 
status post right salpingo-oophorectomy, are denied.  A claim 
for entitlement to an initial compensable disability rating 
for status post appendectomy scar is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


